Title: To Thomas Jefferson from Roger Sherman Baldwin, 24 February 1822
From: Baldwin, Roger Sherman
To: Jefferson, Thomas


Sir
New Haven
February 24th 1822
Although I have not the honor of a personal acquaintance with your excellency, yet the knowledge that you were intimately acquainted with the public character of my late Grandfather Roger Sherman, and were associated with him on some of the most interesting occasions, during the early periods of our government, has induced me to take the liberty of addressing you in relation to him.A biography of the signers of the declaration of Independence having been undertaken in Philadelphia, the connections of his family have been solicited to prepare that of Mr Sherman; and one of them is now engaged in procuring the materials. Thinking it not improbable that some interesting facts in relation him, may be within the knowledge of your excellency I have ventured to solicit, if perfectly convenient, a short communication of your excellency’s views of his character as a legislator and a Statesman.Hoping that this request will not be deemed an improper intrusion upon your excellency’s retirementI am, with the greatest respect your excellency’s most obedt servantRoger Sherman Baldwin